ORDER

PER CURIAM.
Plaintiffs, St. Louis Teachers Union, Local 420, AFT, AFL-CIO and Sandra Cothran, class representative on behalf of the employees of the Board of Education of the City of St. Louis (Board), appeal from the judgment entered by the trial court in a declaratory judgment action against the Board. The court declared that the Board acted within the scope of its authority when it ordered the cessation of supplemental workers’ compensation payments to teachers.
We have reviewed the record on appeal and find there was substantial evidence to support the judgment of the trial court. No error of law appears. An opinion would have no precedential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).